


110 HR 5348 IH: American Health Benefits Program Act of

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5348
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Langevin (for
			 himself and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Social Security Act and the Internal Revenue
		  Code of 1986 to assure comprehensive, affordable health insurance coverage for
		  all Americans through an American Health Benefits Program.
	
	
		1.Short title; findings; table
			 of contents
			(a)Short
			 titleThis Act may be cited as the American Health Benefits Program Act of
			 2008.
			(b)FindingsCongress
			 finds the following:
				(1)Uninsured
			 Americans and lack of access to choices(A)In 2006, 46.5 million Americans were
			 uninsured, over 80 percent of whom were employed (or dependents of individuals
			 who were employed).
					(B)Health care providers provided to
			 uninsured Americans $41 billion in care for which they were not compensated by
			 the individuals or through insurance.
					(C)Only 8 percent of employers providing
			 health benefits are able to offer their employees a choice between two or more
			 health plans.
					(2)Double-digit
			 growth in employer costsIn 2003 the average per capita cost for
			 employers to provide health benefits coverage increased by almost 14 percent.
			 This was the third consecutive year of double-digit increases in such
			 cost.
				(3)Administrative
			 efficiency of using FEHBP model for providing health insurance
			 coverage(A)The private insurance market presents
			 increasing administrative challenges for employers in seeking out, contracting
			 with, and administering health benefits.
					(B)The Federal Employee Health Benefits
			 Program (FEHBP) currently manages negotiations with health insurers over
			 premiums and benefits on behalf of 8.6 million Federal employees and retirees
			 and their dependents.
					(C)Overhead costs for employers providing
			 health benefits coverage can be over 30 percent for employers with fewer than
			 10 employees and about 12 percent for employers with more than 500
			 employees.
					(D)In comparison, the overhead cost of
			 coverage provided under FEHBP is about 3 percent.
					(4)Expansion of
			 FEHBP model to cover uninsured and other AmericansRequiring
			 participation in an FEHBP-style program would expand consumer choice, ensure
			 portability and continuity of coverage, improve incentives for cost
			 containment, and stabilize the burden on businesses
				(5)Personal
			 responsibilityA recent survey indicates that a clear majority of
			 Americans sees securing health insurance coverage as a personal responsibility
			 for themselves and others.
				(6)Savings from
			 implementation of health information technologyProperly implemented and widely adopted
			 health information technology could significantly improve the quality, safety
			 and efficiency of healthcare delivery while saving an estimated $77 billion per
			 year
				(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; findings; table of contents.
					Sec. 2. Establishment of American Health Benefits
				Program.
						Title XXII—American Health Benefits Program
						Sec. 2201. Establishment of program.
						Sec. 2202. Eligibility; requirement of coverage.
						Sec. 2203. Qualified health plans; benefits;
				  premiums.
						Sec. 2204. Government contribution; American Health Benefits
				  Program Trust Fund.
						Sec. 2205. Premium and cost-sharing subsidies for lower income
				  individuals.
						Sec. 2206. Administration.
						Sec. 2207. Definitions.
					Sec. 3. Collection of premiums, subsidies, and employer
				funding.
					Sec. 4. Amendments to the Medicaid program and
				SCHIP.
					Sec. 5. Promotion of use of health information
				technologies.
					Sec. 6. Non-preemption of existing collective bargaining
				agreements.
					Sec. 7. Health Benefits Commission.
				
			2.Establishment of
			 American Health Benefits Program
			(a)In
			 generalThe Social Security
			 Act is amended by adding at the end the following new title:
				
					XXIIAmerican Health
				Benefits Program
						2201.Establishment
				of programThere is
				established under this title a program (to be known as the American
				Health Benefits Program) to provide comprehensive health insurance
				coverage to all Americans who are not covered under certain Federal health
				insurance programs and who are not eligible for employer-provided insurance
				coverage. The coverage shall be provided in a manner similar to the manner in
				which coverage has been provided to Members of Congress and Federal Government
				employees and retirees and their dependents under the Federal Employees Health
				Benefits Program (FEHBP).
						2202.Eligibility;
				requirement of coverage
							(a)Eligibility
								(1)In
				generalEach AHBP-eligible
				individual is eligible to enroll in a qualified health plan offered under this
				title.
								(2)AHBP-eligible
				individual defined
									(A)In
				generalFor purposes of this title, the term AHBP-eligible
				individual means an individual residing in the United States who
				is—
										(i)a citizen or national of the United
				States;
										(ii)an alien lawfully
				admitted to the United States for permanent residence;
										(iii)an alien
				admitted into the United States under section 207 of the Immigration and
				Nationality Act (relating to refugees);
										(iv)an alien
				otherwise permanently residing in the United States under color of law (as
				specified by the Commissioner); or
										(v)an
				alien with the status of a nonimmigrant who is within a class of long-term
				nonimmigrants under section 101(a)(15) of the Immigration and Nationality Act
				that the Commissioner determines, in consultation with the Secretary of
				Homeland Security, to be appropriate.
										(B)ExceptionsSuch
				term does not include the following individuals:
										(i)Individuals
				eligible for qualified employer-provided coverageAn individual
				who is eligible for employer-provided coverage, as defined in section 2207(6),
				whether an employee, dependent, or otherwise.
										(ii)Incarcerated
				individualsAn individual who is incarcerated (as specified by
				the Commissioner).
										(b)Requirement of
				coverage
								(1)In
				generalExcept as provided in this subsection, each AHBP-eligible
				individual shall be enrolled in a qualified health plan under this
				title.
								(2)Exception for
				individuals demonstrating public health insurance coverageThe
				requirement of paragraph (1) shall not apply to an individual who demonstrates
				coverage under any of the following:
									(A)MedicareCoverage
				under parts A and B (or under part C) of title XVIII.
									(B)MedicaidCoverage
				under a State plan under title XIX.
									(C)TRICARE/CHAMPUSCoverage
				under the TRICARE program under chapter 55, of title 10, United States
				Code.
									(D)Indian health
				servicesCoverage under a medical care program of the Indian
				Health Service or of a tribal organization.
									(E)Veterans
				healthCoverage under the veterans health care program under
				chapter 17 of title 38, United States Code, if the coverage for the individual
				involved is determined to be not less than the coverage provided under a
				qualified health plan, based on the individual’s priority for services as
				provided under section 1705(a) of such title.
									(3)Exception for
				nonimmigrantsThe requirement
				of paragraph (1) shall not apply to an individual described in subsection
				(a)(2)(A)(v).
								(4)Exception based
				on religious objectionThe
				requirement of paragraph (1) shall not apply to an individual who executes a
				written statement (in a form and manner specified by the Secretary)
				that—
									(A)the individual is
				conscientiously opposed to acceptance of medical treatment of the type covered
				by qualified health plans; and
									(B)the individual's
				acceptance of medical treatment covered by such a plan would be inconsistent
				with the individual's sincere religious beliefs.
									(c)Enrollment;
				default enrollment
								(1)In
				generalThe Commissioner shall establish a process for
				AHBP-eligible individuals to enroll in qualified health plans. Such process
				shall be based on the enrollment process used under FEHBP and shall provide for
				the dissemination of information to AHBP-eligible individuals on qualified
				health plans being offered.
								(2)Default
				enrollment
									(A)In
				generalThe Commissioner shall establish a procedure under which
				an AHBP-eligible individual who is required under subsection (b) to enroll, but
				is not enrolled, in a qualified health plan will be assigned to, and enrolled
				in, such a plan.
									(B)RulesIn
				carrying out subparagraph (A), the Commissioner shall assign AHBP-eligible
				individuals and families to the basic plan the premium of which is the lowest
				premium for the AHBP region or other area in which the individuals or families
				reside.
									(3)Changes in
				enrollmentThe Commissioner shall establish enrollment procedures
				that include an annual open season and permit changes in enrollment with
				qualified health plans at other times (such as by reason of changes in marital
				or dependent status). Such procedures shall be based on the enrollment
				procedures established under FEHBP.
								(d)Treatment of
				family membersEnrollment
				under this title shall include both individual and family enrollment, in a
				manner similar to that provided under FEHBP. To the extent consistent with
				eligibility under subsection (a), the Commissioner shall provide rules similar
				to the rules under FEHBP for the enrollment of family members who are
				AHBP-eligible individuals in the same plan, except that such rules shall permit
				a family consisting only of a married couple to elect to enroll each spouse in
				a different qualified health plan.
							(e)Changes in plan
				enrollmentThe Commissioner shall provide for and permit changes
				in the qualified health plan in which an individual or family is enrolled under
				this section in a manner similar to the manner in which such changes are
				provided or permitted under FEHBP. The Commissioner shall provide for
				termination of such enrollment for an individual at the time the individual is
				no longer an AHBP-eligible individual.
							(f)Enrollment
				guidesThe Commissioner shall provide for the broad dissemination
				of information on qualified health plans offered under this title. Such
				information shall be provided in a comparative manner, similar to that used
				under FEHBP, and shall include information, collected through surveys of
				enrollees, on measures of enrollee satisfaction with the different
				plans.
							2203.Qualified
				health plans; benefits; premiums
							(a)Offering of
				plans
								(1)ContractsThe
				Commissioner shall enter into contracts with entities for the offering of
				qualified health plans in accordance with this title. Such contracts shall be
				entered into in a manner similar to the process by which the Director of the
				Office of Personnel Management is authorized to enter into contracts with
				health benefits plans under FEHBP.
								(2)Requirements for
				entities offering plansNo such contract shall be entered into
				with an entity for the offering of a qualified health plan in a region unless
				the entity—
									(A)is licensed as a
				health maintenance organization in that State or is licensed to sell group
				health insurance coverage in that State;
									(B)meets such
				requirements, similar to requirements under FEHBP, as the Commissioner may
				establish relating to solvency, organization, structure, governance, access,
				and quality;
									(C)agrees to
				participate in the high-risk reinsurance pool described in subsection (d);
				and
									(D)provides
				assurances satisfactory to the Commissioner that at least 90 percent of the
				premium payments for the plan will be returned in the form of aggregate health
				care benefits or improvements, including health information technology.
									(3)Contracting with
				limited number of plans in a region within types of plans
									(A)In
				generalThe Commissioner shall contract with only a limited
				number of qualified health plans of each type (as specified under subparagraph
				(B)) in each AHBP region.
									(B)Types of
				plansFor purposes of subparagraph (A), the Commissioner shall
				classify the different types of qualified health plans, such as fee-for-service
				plans, health maintenance plans, preferred provider plans, and other types of
				plans.
									(b)FEHBP scope of
				benefits
								(1)Comprehensive
				benefitsQualified health plans shall provide for the same scope
				and type of comprehensive benefits that have been provided under FEHBP,
				including the types of benefits described in section 8904 of title 5, United
				States Code and including benefits previously required by regulation or
				direction (such as preventive benefits, including childhood immunization and
				cancer screening, and mental health parity) under FEHBP.
								(2)No exclusion for
				pre-existing conditionsQualified health plans shall not impose
				pre-existing condition exclusions or otherwise discriminate against any
				enrollee based on the health status of such enrollee (including genetic
				information relating to such enrollee).
								(3)Other consumer
				protectionsQualified health plans also shall meet consumer and
				patient protection requirements that the Commissioner establishes, based on
				similar requirements previously imposed under FEHBP, including protections of
				patients’ rights previously effected pursuant to Executive Memorandum.
								(c)Community-rated
				premiums
								(1)In
				generalThe premiums established for a qualified health plan
				under this title for individual or family coverage shall be community-rated and
				shall not vary based on age, gender, health status (including genetic
				information), or other factors.
								(2)Collection
				processThe Commissioner shall establish a process for the timely
				and accurate collection of premiums owed by enrollees, taking into account any
				Government contribution under section 2204(a) and any premium subsidy referred
				to in section 2205(a). Such process shall include methods for payment through
				payroll withholding, as well as payment through automatic debiting of accounts
				with financial institutions, and shall be coordinated with the application of
				section 59B of the Internal Revenue Code of 1986. Such premiums shall be
				deposited into the American Health Benefits Program Trust Fund established
				under section 2204(c).
								(d)High-risk
				reinsurance poolThe Commissioner shall establish an arrangement
				among the entities offering qualified health plans under which such entities
				contribute in an equitable manner (as determined by the Commissioner) into a
				fund that provides payment to plans for a percentage (specified by the
				Commissioner and not to exceed 90 percent) of the costs that they incur for
				enrollees beyond a predetermined threshold specified from time to time by the
				Commissioner.
							(e)Marketing
				practices and costsThe Commissioner shall monitor marketing
				practices with respect to qualified health plans in order to assure—
								(1)the accuracy of
				the information disseminated regarding such plans; and
								(2)that costs of
				marketing are reasonable and do not exceed a percentage of total costs that is
				specified by the Commissioner and that takes into account costs of market entry
				for new qualified health plans.
								2204.Government
				contribution; American Health Benefits Program Trust Fund
							(a)Government
				contribution
								(1)In
				generalThe Commissioner
				shall provide each year for a contribution under this subsection towards the
				coverage provided under this title for those AHBP-eligible individuals who are
				required to be enrolled in a qualified health plan under section 2202(b).
				Except as provided in this subsection, the amount of such contribution shall be
				determined using the same methodology that is applied for purposes of
				determining the Government contribution under section 8906 of title 5, United
				States Code and shall not exceed 75 percent of the premium for the plan
				selected.
								(2)Use of regional
				weighted averageInstead of computing the Government contribution
				using methodology under section 8906(b)(1) of title 5, United States Code,
				based on 72 percent of the weighted average premium for qualified health plans
				nationally, the Commissioner shall compute such contribution based on 72
				percent of the weighted average premium for qualified health plans in each
				region involved (as identified by the Commissioner).
								(b)Plan
				payment
								(1)In
				generalThe Commissioner
				shall provide for payment of qualified health plans of the premiums for such
				plans, as adjusted under this subsection.
								(2)Risk adjusted
				paymentThe payment to a qualified health plan under this
				subsection shall be adjusted in a budget-neutral manner specified by the
				Commissioner to reflect the actuarial risk of the enrollees in the plan
				compared to an average actuarial risk.
								(3)Reduction for
				administrative expenses and contingency reserveThe Commissioner
				shall provide for a uniform percentage reduction in payment otherwise made to a
				qualified health plan under this subsection. Such percentage shall consist of
				the following:
									(A)Contingency
				reserveA percentage (not to exceed 3 percent) to provide for a
				contingency reserve described in section 2206(h)(1).
									(B)Federal
				administrative costsA percentage (not to exceed 5 percent) to
				cover Federal administrative costs in implementing this title.
									(c)Trust
				fund
								(1)EstablishmentThere
				is hereby established a trust fund, to be known as the American Health
				Benefits Program Trust Fund (in this subsection referred to as the
				Trust Fund).
								(2)DepositsThe
				Trust Fund shall consist of such gifts and bequests as may be provided in
				section 201(i)(1) and such amounts as may be deposited in, or appropriated to,
				such fund as provided in this title. There are hereby appropriated to the Trust
				Fund, out of any moneys in the Treasury not otherwise appropriated, amounts
				equivalent to 100 percent of—
									(A)the taxes imposed
				by section 3451 of the Internal Revenue Code of 1986 with respect to wages
				reported to the Secretary of the Treasury or the Secretary ’s delegate pursuant
				to subtitle F of such Code, as determined by the Secretary of the Treasury by
				applying the applicable rates of tax under such section to such wages, which
				wages shall be certified by the Commissioner of Social Security on the basis of
				records of wages established and maintained by such Commissioner in accordance
				with such reports;
									(B)the taxes imposed
				by section 1401(c) of the Internal Revenue Code of 1986 with respect to
				self-employment income reported to the Secretary of the Treasury or the
				Secretary’s delegate pursuant to subtitle F of such Code, as determined by the
				Secretary of the Treasury by applying the applicable rates of tax under such
				section to such self-employment income, which self-employment income shall be
				certified by the Commissioner of Social Security on the basis of records of
				self-employment established and maintained by such Commissioner in accordance
				with such returns; and
									(C)the excess of the
				amounts imposed under section 59B of the Internal Revenue Code of 1986 over the
				amounts of credits allowed under section 36.
									The
				amounts appropriated by the preceding sentence shall be transferred from time
				to time from the general fund in the Treasury to the Trust Fund, such amounts
				to be determined on the basis of estimates by the Secretary of the Treasury of
				the taxes, specified in the preceding sentence, paid to or deposited into the
				Treasury; and proper adjustments shall be made in amounts subsequently
				transferred to the extent prior estimates were in excess of or were less than
				the taxes specified in such sentence.(3)Application of
				trust fund provisionsThe provisions of subsections (b) through
				(f) of section 1817 shall apply to the Trust Fund in the same manner as they
				apply to the Federal Hospital Insurance Trust Fund, except that, for purposes
				of this paragraph, any reference in such subsections to a provision of the
				Internal Revenue Code of 1986 is deemed a reference to the corresponding
				provision of such Code referred to in paragraph (2) of this subsection.
								2205.Premium and
				cost-sharing subsidies for lower income individuals
							(a)Premium
				subsidiesThe Commissioner, in consultation with the Secretary of
				the Treasury, shall assist individuals in estimating the amount of the premium
				subsidy which will be allowed to such individuals under section 36 of the
				Internal Revenue Code of 1986 with respect to any month, and shall take the
				estimated amount of such premium subsidy into account for purposes of
				collecting any premium under section 2203(c)(2).
							(b)Cost-sharing
				subsidies
								(1)No cost-sharing
				for individuals with family income below lowest income
				thresholdIn the case of a cost-sharing subsidy-eligible
				individual whose family income is less than the lowest income threshold, there
				shall be a cost-sharing subsidy so the cost-sharing is reduced to zero.
								(2)No cost-sharing
				for pregnant women and childrenIn the case of a cost-sharing
				subsidy-eligible individual who is under 18 years of age or who is a pregnant
				woman, there shall be a cost-sharing subsidy so the cost-sharing is reduced to
				zero.
								(3)Sliding scale
				for other individualsIn the case of cost-sharing
				subsidy-eligible individuals not described in paragraph (1) or (2), the
				Commissioner, in consultation with the Secretary of the Treasury, shall
				establish a schedule of cost-sharing subsidies consistent with this paragraph.
				Under such schedule the amount of a cost-sharing subsidy for such individuals
				shall be such that—
									(A)the cost-sharing is
				nominal (as defined for purposes of section 1916(a)(3)) for individuals whose
				family income is at the lowest income threshold; and
									(B)as the family
				income increases from such lowest income threshold to twice such threshold, the
				cost-sharing subsidy is reduced in a ratable matter to zero.
									(4)Application of a
				previous year’s family incomeIn applying this subsection for
				cost-sharing subsidies for expenses incurred for services furnished in a year,
				family income shall be determined based on the modified AGI, as defined in
				paragraph (7)(D), for taxable years ending in or with the previous year (or, if
				information on such modified AGI for such taxable years is not available on a
				timely basis, for the most recent taxable years for which such information is
				so available).
								(5)Application for
				subsidiesA cost-sharing subsidy shall not be available to a
				cost-sharing subsidy-eligible individual under this subsection unless an
				application, in a form and manner and containing such information and in such
				frequency as the Commissioner shall specify, has been made for such
				subsidy.
								(6)Payment of
				subsidies to plansThe Commissioner shall establish the form of
				additional payments to qualified health plans to compensate such plans for
				cost-sharing subsidies provided to enrollees under this subsection. Such
				payments may be in such form as the Commissioner specifies and may
				include—
									(A)a capitation
				payment, in an amount that reflects the per capita actuarial value of such
				subsidies;
									(B)reimbursement for
				the reductions in cost-sharing made to carry out this subsection; or
									(C)a combination of
				the methodologies under subparagraphs (A) and (B).
									(7)DefinitionsFor
				purposes of this subsection:
									(A)Cost-sharing
				subsidy-eligible individual definedThe term cost-sharing
				subsidy-eligible individual means an AHBP-eligible individual—
										(i)who
				is enrolled, and required under section 2202(b) to be enrolled, in a qualified
				health plan under this title;
										(ii)whose family
				income does not exceed twice the lowest income threshold (as defined in
				subparagraph (B)); and
										(iii)who does not have
				in effect (and any of whose family members does not have in effect), in a form
				and manner specified by the Commissioner, in consultation with the Secretary of
				the Treasury, for any portion of the year involved an objection to the release
				of information under section 6103(l)(21) of the Internal Revenue Code of
				1986.
										(B)Lowest income
				thresholdThe term lowest income threshold
				means—
										(i)in the case of coverage consisting of only
				an individual, 125 percent of the poverty line (as defined in section 673(2) of
				the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any
				revision required by such section) for a single individual; or
										(ii)in the case of
				coverage consisting of a family of two or more individuals, 150 percent of the
				poverty line (as so defined) for a family of the size involved.
										(C)Family
				incomeThe term family income means, with respect to
				an AHBP-eligible individual who is enrolled in a qualified health plan—
										(i)for
				individual-only coverage, the modified AGI of the individual; or
										(ii)for coverage that
				includes other family members, the sum of the modified AGI of the individual
				and of each other individual covered under the plan as a family member of the
				individual.
										The
				Commissioner, in consultation with the Secretary of the Treasury, may provide
				for exclusion from family income under clause (ii) of family members (such as
				children) who have de minimis income (as specified by the Commissioner).(D)Modified AGI
				definedThe term modified AGI means adjusted gross
				income (as defined in section 62 of the Internal Revenue Code of 1986)—
										(i)determined without
				regard to sections 135, 911, 931, and 933 of such Code; and
										(ii)increased by the
				amount of interest received or accrued during the taxable year which is exempt
				from tax under such Code.
										In the
				case of an individual filing a joint return, any reference in this subsection
				to the modified adjusted gross income of such individual shall be ½ such
				return’s modified adjusted gross income.2206.Administration
							(a)Application of
				FEHBP rules
								(1)In
				generalExcept as otherwise provided in this title, the program
				under this title shall be administered in the same manner as FEHBP.
								(2)Specific
				provisionsIn carrying out this title, the Commissioner pursuant
				to paragraph (1) shall provide for the following:
									(A)Approval and
				disapproval of plans as qualified health plans.
									(B)Negotiation of
				plan benefits (including cost-sharing) and plan premiums.
									(b)Establishment of
				Health Benefits AdministrationThere is hereby established, as an
				independent agency in the executive branch of Government, a Health Benefits
				Administration (in this title referred to as the
				Administration).
							(c)Duties
								(1)In
				generalThe Administration shall administer the program under
				this title and, with respect to application of any provision of FEHBP under
				this title, any reference in FEHBP to the Director of the Office of Management
				and Budget is deemed a reference to the Commissioner of Health Benefits.
								(2)Establishment of
				AHBP regionsFor purposes of carrying out this title, the
				Commissioner shall divide the United States into, and establish, AHBP
				regions.
								(d)Officers
								(1)Commissioner of
				Health Benefits
									(A)In
				generalThere shall be in the Administration a Commissioner of
				Health Benefits who shall be appointed by the President, by and with the advice
				and consent of the Senate.
									(B)CompensationThe
				Commissioner shall be compensated at the rate provided for level I of the
				Executive Schedule.
									(C)TermThe
				provisions of section 702(a)(3) shall apply to the Commissioner of Health
				Benefits in the same manner as they apply to the Commissioner of Social
				Security, except that any reference to January 19, 2001, shall be treated as a
				reference to the date that is January 19 of the seventh year that begins after
				the date of the enactment of this title.
									(2)Deputy
				commissioner
									(A)In
				generalThere shall be in the Administration a Deputy
				Commissioner for Health Benefits, who shall be appointed by the President, by
				and with the advice and consent of the Senate.
									(B)Application of
				SSA provisionsThe provisions
				of paragraphs (2) through (4) of section 702(b) shall apply to the Deputy
				Commissioner in the same manner as they apply to the Deputy Commissioner of
				Social Security, except that any reference to January 19, 2001, shall be
				treated as a reference to the date specified under paragraph (1)(C).
									(3)Other
				officersThere shall be in the Administration a Chief Actuary,
				Chief Financial Officer, and Inspector General. The provisions of subsections
				(c) through (e) of section 702 shall apply with respect to such officers in the
				same manner as they apply with respect to comparable officers in the Social
				Security Administration.
								(4)Personnel;
				budgetary matters; seal of officeThe provisions of subsections
				(a)(1), (a)(2), (b), and (d) of section 704 shall apply to the Commissioner and
				the Administration in the same manner as they apply to the Commissioner of
				Social Security and the Social Security Administration, respectively.
								(e)Authority and
				rulemakingThe provisions of paragraphs (4) through (7) of
				section 702(a) shall apply to the Administration and Commissioner in the same
				manner as they apply to the Social Security Administration and the Commissioner
				of Social Security.
							(f)Use of regional
				and field officesThe Commissioner shall establish such regional
				and field offices as may be appropriate for the convenient and efficient
				administration of this title.
							(g)Coverage of
				administration costsThe Commissioner shall provide for the
				collection of administrative costs of offering coverage under this title from
				entities offering qualified health plans in the same manner as FEHBP provides
				for coverage of its administrative costs.
							(h)Contingency
				reserves
								(1)AHBP contingency
				reserveThe Commissioner is authorized to establish and maintain
				a contingency reserve for purposes of carrying out this title and is authorized
				to impose under section 2204(b)(3)(A) a premium surcharge of up to three
				percent in order to provide financing for such reserve.
								(2)Plan
				reservesA qualified health plan may establish contingency
				reserves, that are in addition to the reserve described in paragraph (1), in a
				manner similar to that permitted under FEHBP.
								2207.DefinitionsFor purposes of this title, except as
				otherwise provided:
							(1)The term
				Administration means the Health Benefits Administration
				established under section 2206(b).
							(2)The term
				AHBP-eligible individual means an individual described in section
				2202(a)(2).
							(3)The term AHBP
				region means a region as specified by the Commissioner under section
				2206(c)(2).
							(4)The term
				Commissioner means the Commissioner of Health Benefits appointed
				under section 2206(d)(1).
							(5)The term
				FEHBP means the program under chapter 89 of title 5, United States
				Code, as in effect before the date of the enactment of this title.
							(6)The term qualified employer-provided
				coverage means health coverage that is provided on the basis of
				employment and that the Commissioner has certified as being equivalent to the
				coverage under qualified health plans. For purposes of the previous sentence,
				coverage provided on the basis of employment is not equivalent to coverage
				under a qualified health plan unless the employer’s share of the cost of such
				coverage is not less than the Government’s share of the cost of coverage under
				qualified health plans.
							(7)The term
				qualified health plan means such a plan offered under this
				title.
							.
			(b)Effective date;
			 collective bargaining agreements
				(1)BenefitsTitle
			 XXII of the Social Security Act shall first apply to benefits for items and
			 services furnished on or after January 1, 2011.
				(2)Effect on
			 collective bargaining agreementsNothing in this Act shall be
			 construed as preventing a collectively bargained agreement from providing
			 coverage that is additional to, or supplementary of, benefits provided under
			 the American Health Benefits Program.
				3.Collection of
			 premiums, subsidies, and employer funding
			(a)Premium
			 collection
				(1)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 (relating to determination of tax liability) is amended by adding at the
			 end the following new part:
					
						VIIIAmerican Health
				Benefits Program premiums
							
								Sec. 59B. American Health Benefits
				  Program premiums.
							
							59B.American Health
				Benefits Program premiums
								(a)In
				generalIn the case of a specified individual who is enrolled in
				a qualified health plan under title XXII of the Social Security Act (including by reason of a
				default enrollment under section 2202(c)(2)), there is hereby imposed (in
				addition to any other amount imposed by this subtitle) for the taxable year an
				amount equal to the aggregate premiums established under such title with
				respect to the coverage under such title which covers such individual for
				months beginning in such taxable year. The amount imposed under this subsection
				shall be reduced by the amount of any government contribution under section
				2204(a) of such Act which relates to such coverage.
								(b)Specified
				individualFor purposes of this section, the term specified
				individual means, with respect to coverage under title XXII of the
				Social Security Act for any month beginning in a taxable year—
									(1)in the case of
				self-only coverage, the individual covered under such coverage, and
									(2)in the case of
				family coverage, each individual covered under such coverage unless such
				individual is covered under such coverage by reason of being a member of the
				family (other than a spouse).
									(c)Joint and several
				liabilityIn the case of an individual and such individual’s
				spouse covered under family coverage—
									(1)each such
				individual shall be jointly and severally liable for the amount imposed under
				subsection (a), and
									(2)the aggregate
				amount imposed under subsection (a) with respect to such coverage may not
				exceed the amount imposed with respect to either such individual.
									(d)Coordination
				with other provisions
									(1)Not treated as
				medical expenseFor purposes of section 213, the amount imposed
				by this section for any taxable year shall not be treated as an expense paid
				for medical care.
									(2)Not treated as
				tax for certain purposesThe amount imposed by this section shall
				not be treated as a tax imposed by this chapter for purposes of
				determining—
										(A)the amount of any
				credit allowable under this chapter, or
										(B)the amount of the
				minimum tax imposed by section 55.
										(3)Treatment under
				subtitle FFor purposes of subtitle F, the amount imposed by this
				section shall be treated as if it were a tax imposed by section 1.
									(4)Section 15 not
				to applySection 15 shall not apply to the amount imposed by this
				section.
									(5)Section not to
				affect liability of possessions, etcThis section shall not apply
				for purposes of determining liability to any possession of the United States.
				For purposes of section 932 and 7654, the amount imposed under this section
				shall not be treated as a tax imposed by this chapter.
									(e)RegulationsThe
				Secretary may prescribe such regulations as may be appropriate to carry out the
				purposes of this
				section.
								.
				(2)Adjustments to
			 withholdingSubsection (a) of section 3402 of such Code (relating
			 to income tax collected at source) is amended by adding at the end the
			 following new paragraph:
					
						(3)Special rule for
				amounts imposed by section 59b
							(A)In
				generalIn determining the amount required to be deducted and
				withheld from wages paid to an individual during any month by such individual’s
				employer, the amount imposed by section 59B shall be taken into account.
							(B)Wages not
				reduced by exemptionsIn determining the amount to be deducted
				and withheld by reason of subparagraph (A), the amount of wages shall not be
				reduced as provided in paragraph
				(2).
							.
				(3)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
					
						
							Part VIII—American Health Benefits Program
				Premiums
						
						.
				(b)Credit for
			 subsidy and prepayments of American Health Benefits premiums
				(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by redesignating section 36 as section
			 37 and by inserting after section 35 the following new section:
					
						36.Subsidy and
				prepayment of American Health Benefits premiums
							(a)In
				GeneralIn the case of a specified individual (as defined in
				section 59B(b)), there shall be allowed as a credit against the tax imposed by
				this subtitle for the taxable year an amount equal to the sum of—
								(1)the aggregate amount of premiums paid
				(other than any government contribution under section 2204(a) of the Social
				Security Act) with respect to the coverage of such individual under title XXII
				of the Social Security Act, and
								(2)in the case of any
				premium subsidy-eligible individual, the applicable premium subsidy.
								(b)Applicable
				premium subsidy
								(1)In
				generalFor purposes of this
				section, the term applicable premium subsidy means, with respect
				to any premium subsidy-eligible individual, the lowest premium in effect for
				the calendar year in which the taxable year begins (for the type of coverage
				involved) for any basic plan in the AHBP region involved, as determined by the
				Commissioner of Health Benefits.
								(2)Reduction based
				on family incomeThe amount
				otherwise determined under paragraph (1) shall be reduced (but not below zero)
				by an amount which bears the same ratio to the amount so determined as—
									(A)the amount (if
				any) by which the taxpayer's family income for the taxable year exceeds the
				lowest income threshold, bears to
									(B)the lowest income
				threshold.
									(c)Premium
				subsidy-eligible individualFor purposes of this section, the
				term premium subsidy-eligible individual means an
				individual—
								(1)who is enrolled,
				and required to be enrolled, in a qualified health plan under title XXII of the
				Social Security Act,
								(2)whose family
				income does not exceed twice the lowest income threshold, and
								(3)who does not have
				in effect (and, in the case of family coverage, each other individual covered
				under such coverage does not have in effect), in a form and manner specified by
				the Secretary of the Treasury in consultation with the Commissioner of Health
				Benefits, for any portion of the taxable year of such individual an objection
				to the release of information under section 6103(k)(10)).
								(d)Lowest income
				thresholdFor purposes of this section, the term lowest
				income threshold means, with respect to coverage consisting of—
								(1)only an individual, 125 percent of the
				poverty line (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2)), including any revision required by such section)
				for a single individual for the calendar year which includes the close of the
				taxable year, or
								(2)a family of two or
				more individuals, 150 percent of the poverty line (as so defined) for a family
				of the size involved for the calendar year which includes the close of the
				taxable year.
								(e)Family
				incomeFor purposes of this section—
								(1)In
				generalThe term family income means, with respect
				to a specified individual (as defined in section 59B(b)) covered under coverage
				consisting of—
									(A)only such
				individual, the modified adjusted gross income of such individual, or
									(B)two or more
				individuals, the sum of the modified adjusted gross income of the specified
				individual and the modified adjusted gross income of each other individual
				covered under the plan for the taxable year that ends in or with the taxable
				year of the specified individual.
									(2)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means adjusted gross income—
									(A)determined without
				regard to sections 135, 911, 931, and 933, and
									(B)increased by the
				amount of interest received or accrued during the taxable year which is exempt
				from tax under this title.
									(f)Denial of credit
				to dependentsNo credit shall
				be allowed under this section to any individual with respect to whom a
				deduction under section 151 is allowable to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins.
							(g)RegulationsThe
				Secretary may prescribe such regulations as are necessary or appropriate to
				carry out this section, including regulations which provide for not taking into
				account individuals with de minimis income for purposes of determining family
				income for purposes of this
				section.
							.
				(2)Conforming
			 amendments
					(A)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting or 36 after
			 section 35.
					(B)The table of section for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following new
			 items:
						
							
								Sec. 36. Subsidy and prepayment of
				American Health Benefits premiums.
								Sec. 37. Overpayments of
				tax.
							
							.
					(c)Employer
			 funding
				(1)In
			 generalSubtitle C of the Internal Revenue Code of 1986 (relating
			 to employment taxes) is amended by redesignating chapter 25 as chapter 26 and
			 by inserting after chapter 24 the following new chapter:
					
						25American Health
				Benefits Program
							
								Sec. 3451. Tax on employers.
								Sec. 3452. Refund of tax in case of
				  qualified employer-provided coverage.
								Sec. 3453. Instrumentalities of the
				  United States.
							
							3451.Tax on
				employers
								(a)Imposition of
				taxIn addition to other taxes, there is hereby imposed on every
				employer an excise tax, with respect to having individuals in his employ, equal
				to the applicable percentage of the wages paid by him with respect to
				employment.
								(b)Applicable
				percentageFor purposes of
				this section—
									(1)In
				generalThe term
				applicable percentage means, with respect to wages paid during any
				taxable year of an employer of a specified firm size and average earnings per
				employee, the percentage determined in accordance with the following
				table:
										
											Applicable percentage (in percent)
											
												
													A firm size of:Average earnings per
						employee of $21,000 or less:Average earnings per employee of more
						than $21,000 and not in excess of
						$42,000:Average earnings per employee of more
						than $42,000 and not in excess of
						$83,000:Average earnings per employee of more than
						$83,000:
													
												
												
													Less than
						104.005.006.008.75
													
													10 through
						254.255.256.759.50
													
													26 through
						494.505.507.2510.00
													
													50 through
						1994.755.758.0010.00
													
													200 through
						4995.006.008.7510.00
													
													500 or
						more5.256.259.5010.00
													
												
											
										
									(2)Firm
				sizeThe term firm
				size means, with respect to any employer for any taxable year, the
				average number of employees employed by such person during the 3 taxable years
				preceding such taxable year.
									(3)Average earnings
				per employeeWith respect to
				any employer for any taxable year—
										(A)In
				generalThe term average earnings per employee means
				the average earnings of such employer for such taxable year divided by the firm
				size of such employer for such taxable year.
										(B)Average
				earningsThe term average earnings means the average
				taxable income of the employer for the 3 taxable years preceding such taxable
				year.
										(4)Aggregation
				ruleAll persons treated as a
				single employer under subsection (a) or (b) of section 52, or subsection (m) or
				(o) of section 414, shall be treated as one person.
									(5)Inflation
				adjustmentIn the case of a
				taxable year beginning after December 31, 2011, each of the dollar amounts in
				the table contained in paragraphs (1) shall be increased by an amount equal
				to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of $100.(c)No Cover Over to
				PossessionsNotwithstanding any other provision of law, no amount
				collected under this chapter shall be covered over to any possession of the
				United States.
								(d)Other
				definitionsFor purposes of this chapter, the terms
				wages, employer, and employment have the
				same respective meanings as when used in chapter 21 and section 3121(a)(1)
				shall apply for purposes of this chapter in the same manner as such section
				applies for purposes of section 3101(a) and 3111(a).
								3452.Refund of tax
				in case of qualified employer-provided coverage
								(a)In
				generalIn the case of a
				person subject to tax under section 3451 or section 1401(c), there shall be
				allowed as a credit against the tax imposed by such section an amount equal to
				the tax imposed under such section with respect to the wages or self-employment
				income of individuals for periods during which the individual is covered by
				qualified employer-provided coverage (which is provided by such person).
								(b)Qualified
				employer-provided coverageFor purposes of subsection (a), the
				term qualified employer-provided coverage has the meaning given
				that term in section 2207(6) of the Social Security Act.
								3453.Instrumentalities
				of the United StatesNotwithstanding any other provision of law
				(whether enacted before or after the enactment of this section) which grants to
				any instrumentality of the United States an exemption from taxation, such
				instrumentality shall not be exempt from the tax imposed by section 3451 unless
				such other provision of law grants a specific exemption, by reference to
				section 3451, from the tax imposed by such
				section.
							.
				(2)Self-employmentSection
			 1401 of such Code is amended by redesignating subsection (c) as subsection (d)
			 and by inserting after subsection (b) the following new subsection:
					
						(c)American Health
				Benefits ProgramIn addition to other taxes, there shall be
				imposed for each taxable year, on the self-employment income of every
				individual, a tax equal to the applicable percentage (as defined in section
				3451(b)) of the amount of the self-employment income for such taxable
				year.
						.
				(3)Clerical
			 amendmentThe table of chapters for subtitle C of such Code is
			 amended by striking the item relating to chapter 25 and inserting the
			 following:
					
						
							Chapter 25—American Health Benefits
				Program
							Chapter 26—General provisions relating to
				employment
				taxes
						
						.
				(d)Additional tax
			 on hospital revenues
				(1)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
					
						VIIITax on hospital
				revenues
							
								Sec. 59B. Tax on hospital revenues.
							
							59B.Tax on hospital
				revenues
								(a)In
				generalIn the case of a
				corporation, there is hereby imposed (in addition to any other tax imposed by
				this subtitle) a tax equal to 2 percent of the hospital revenues of such
				corporation.
								(b)Hospital
				revenuesFor purposes of this section, the term hospital
				revenuesmeans, with respect to any corporation for any taxable year, the
				excess (if any) of—
									(1)so much of such
				corporation’s gross income for such taxable year as is derived from the
				operation of one or more hospitals (as defined in section 1861(e) of the Social
				Security Act), over
									(2)so much of the
				deductions allowed under this chapter for such taxable year as are properly
				allocable to such income.
									(c)Section 15 not
				To applySection 15 shall not apply to the tax imposed by this
				section.
								.
				(2)Conforming
			 amendments
					(A)Section 26(b)(2) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of subparagraph (U), by striking the period at the end of subparagraph
			 (V) and inserting , and, and by adding at the end the following
			 new subparagraph:
						
							(W)section 59B (relating to tax on hospital
				revenues).
							.
					(B)Section 30A(c) of
			 such Code is amended by striking or at the end of paragraph (3),
			 by striking the period at the end of paragraph (4) and inserting ,
			 or, and by adding at the end the following new paragraph:
						
							(5)section 59B (relating to tax on hospital
				revenues).
							.
					(C)Section 882(a)(1)
			 of such Code is amended by inserting 59B, after
			 59A,.
					(D)Section 936(a)(3) of such Code is amended
			 by striking or at the end of subparagraph (C), by striking the
			 period at the end of subparagraph (D) and inserting , or, and by
			 adding at the end the following new subparagraph:
						
							(E)section 59B (relating to tax on hospital
				revenues).
							.
					(E)Section 6425(c)(1)(A) of such Code is
			 amended by striking plus at the end of clause (ii), by striking
			 over at the end of clause (iii) and inserting
			 plus, and by adding at the end the following new clause:
						
							(iv)the tax imposed by section 59B,
				over
							.
					(F)Section 6655(g)(1)(A) of such Code is
			 amended by striking plus at the end of clause (iii), by
			 redesignating clause (iv) as clause (v), and by inserting after clause (iii)
			 the following new clause:
						
							(iv)the tax imposed by section 59B,
				plus
							.
					(G)The table of parts for subchapter A of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
						
							
								Part VIII—Tax on Hospital
				Revenues
							
							.
					(e)Disclosure of
			 taxpayer return information To carry out cost-sharing subsidies
				(1)In
			 generalSection 6103(l) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(21)Disclosure of
				return information to carry out American Health Benefits Program
							(A)In
				generalThe Secretary shall, upon written request from the
				Commissioner of Health Benefits, disclose to officers, employees, and
				contractors of the Health Benefits Administration return information of a
				taxpayer who is, according to the records of the Secretary, a cost-sharing
				subsidy-eligible individual (as defined in section 2205(b)(7)(A) of the
				Social Security Act) or a family
				member of such an individual. Such return information shall be limited
				to—
								(i)taxpayer identity
				information with respect to such taxpayer,
								(ii)the filing status
				of such taxpayer,
								(iii)the adjusted
				gross income of such taxpayer,
								(iv)the amounts
				excluded from such taxpayer’s gross income under sections 135 and 911 to the
				extent such information is available,
								(v)the interest
				received or accrued during the taxable year which is exempt from the tax
				imposed by chapter 1 to the extent such information is available,
								(vi)the amounts
				excluded from such taxpayer’s gross income by sections 931 and 933 to the
				extent such information is available, and
								(vii)the taxable year
				with respect to which the preceding information relates.
								(B)Restriction on
				use of disclosed informationReturn information disclosed under
				subparagraph (A) may be used by officers, employees, and contractors of the
				Health Benefits Administration only for the purposes of, and to the extent
				necessary in, establishing the appropriate amount of any cost-sharing subsidies
				under section 2205 of the Social Security
				Act.
							.
				
				(2)Conforming
			 amendments
					(A)Paragraph (3) of section 6103(a) of such
			 Code is amended by striking or (20) and inserting (20),
			 or (21).
					(B)Paragraph (4) of
			 section 6103(p) of such Code is amended by striking (l)(16), (17), (19),
			 or (20) each place it appears and inserting (l)(16), (17), (19),
			 (20), or (21).
					(C)Paragraph (2) of
			 section 7213(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
					(f)Disclosure of
			 taxpayer return information To carry out premium
			 subsidiesSection 6103(k) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(10)Disclosure of
				information to administer premium subsidy under section 36To the
				extent that Secretary determines that disclosure is necessary to permit the
				effective administration of section 36, the Secretary may disclose the modified
				adjusted gross income (as defined in section 36) of any individual whose
				modified adjusted gross income is taken into account in determining the amount
				of any credit under such
				section.
					.
			(g)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on January 1, 2011.
				(2)Subsections
			 (a) and
			 (b)The amendments made by
			 subsections (a) and (b) shall apply to months beginning after December 31,
			 2010, in taxable years ending after such date.
				(3)Subsection
			 (d)The amendments made by subsection (d) shall
			 apply to taxable years beginning after December 31, 2010.
				4.Amendments to the
			 Medicaid program and SCHIP
			(a)Maintenance of
			 effort in medicaid paymentsSection 1902 of the Social Security Act (42
			 U.S.C. 1396b) is amended by adding at the end the following new
			 subsection:
				
					(dd)(1)For each State fiscal year that begins on
				or after January 1 of the first calendar year in which coverage is provided
				under title XXII, each State shall submit a report to the Secretary on the
				amount of State expenditures for health services, as defined by the
				Secretary.
						(2)Subject to paragraph (4), if the
				amount so reported for a State fiscal year is less than the amount specified in
				paragraph (3) for that State fiscal year, the State shall provide for payment
				to the Secretary of the amount of such difference. The provisions of
				subparagraphs (B) and (C) of section 1935(c)(1) shall apply to payment under
				the previous sentence in the same manner as they apply to payment under
				subparagraph (A) of such section, except that such payments shall be deposited
				into the American Health Benefits Program Trust Fund established under section
				2204(c).
						(3)The amount specified in this
				paragraph for a State for—
							(A)the first State fiscal year described
				in paragraph (1), is the total amount of the State share of expenditures for
				health services (as defined in paragraph (1)) under all public health programs
				operated in the State that are funded in whole or in part with State
				expenditures, including expenditures under this title and title XXI, for the
				previous State fiscal year; and
							(B)a subsequent State fiscal year, is the
				amount specified in this paragraph for the previous State fiscal year increased
				by the percentage change, if any, in the consumer price index for all urban
				consumers for the most recent completed Federal fiscal year.
							(4)The Secretary may waive payment of
				all or a portion of the amount otherwise payable under paragraph (2) based on
				criteria specified by the
				Secretary
						.
			(b)Sunset of SCHIP
			 fundingSection 2105 of such Act (42 U.S.C. 1397ee) is amended by
			 adding at the end the following new subsection:
				
					(h)Sunset of
				program upon initiation of American Health Benefits ProgramNo
				payment shall be made under this title to a State for items and services
				furnished after the effective date of the American Health Benefits Program
				under title
				XXII.
					.
			(c)Reduction in
			 Medicaid DSH paymentsSection 1923(f) of such Act (42 U.S.C.
			 1396r–4(f)) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by
			 inserting after paragraph (6) the following new paragraph:
					
						(7)Reduction in
				connection with AHBPNotwithstanding the previous provisions in
				this paragraph, the Secretary shall provide for a phased-down reduction over a
				5-fiscal-year-period beginning with fiscal year 2011 of the amount of the DSH
				allotment for each State so that, by the end of such period, such amount is
				equal to 10 percent of the amount of such allotment for such State for fiscal
				year
				2010.
						.
				5.Promotion of use
			 of health information technologiesThe Commissioner of Health Benefits
			 (appointed under section 2206(d)(1) of the Social Security Act, as added by
			 section 2(a)), in consultation with the Secretary of Health and Human Services,
			 shall establish new guidelines that promote the proper use and understanding of
			 health information technologies.
		6.Non-preemption of
			 existing collective bargaining agreementsNothing in this Act shall be construed as
			 preempting any collective bargaining agreement that is in effect as of the date
			 of the enactment of this Act, during the period in which such agreement is in
			 effect (without regard to any extension of such agreement effected as such date
			 of enactment).
		7.Health Benefits
			 Commission
			(a)EstablishmentThere
			 is established an independent commission to be known as the Health Benefits
			 Commission (in this section referred to as the
			 Commission).
			(b)Duties of the
			 commission
				(1)General
			 dutiesThe Commission shall
			 examine and make recommendations regarding the major issues and cost drivers
			 affecting the delivery of healthcare services as it pertains to the American
			 Health Benefits Program under title XXII of the Social Security Act (in this
			 section referred to as AHBP).
				(2)Specific
			 issuesThe Commission shall specifically examine and make
			 recommendations regarding each of the following:
					(A)A comparison of AHBP to other public health
			 insurance programs (described in section 2202(b)(2) of the Social Security Act)
			 and the feasibility and desirability of their integration into AHBP.
					(B)The proper
			 implementation and utilization of electronic medical records and other health
			 information technologies, including privacy and interoperability issues.
					(C)The effects of
			 medical malpractice insurance and “defensive medicine” on the delivery and cost
			 of health care.
					(D)The patterns and
			 effects of overutilization on AHBP.
					(E)Cost and
			 implementation factors of retiree health coverage under AHBP.
					(F)A comparison of
			 prescription drug prices under AHBP with such prices under other public health
			 programs.
					(G)The effects of
			 insurance monopolies on healthcare costs and delivery.
					(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 9 members, of
			 whom—
					(A)one shall be
			 appointed by the President;
					(B)one shall be
			 appointed by the majority leader of the Senate;
					(C)one shall be
			 appointed by the minority leader of the Senate;
					(D)one shall be
			 appointed by the Speaker of the House of Representatives;
					(E)one shall be
			 appointed by the minority leader of the House of Representatives; and
					(F)four shall be
			 appointed by the Comptroller General of the United States, of whom one shall be
			 designated by the Comptroller General as the Chair and another as the Vice
			 Chair of the Commission.
					(2)Terms of
			 appointmentThe term of any appointment under paragraph (1) to
			 the Commission shall be for 3 years.
				(3)Terms
					(A)In
			 generalThe terms of members
			 of the Commission shall be for 3 years, except that the Comptroller General
			 shall designate staggered terms for the members first appointed.
					(B)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member's predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member's term until a successor has taken office. A vacancy in the Commission
			 shall be filled in the manner in which the original appointment was
			 made.
					(4)MeetingsThe
			 Commission shall meet at the call of its Chair or a majority of its
			 members.
				(5)QuorumA
			 quorum shall consist of 5 members of the Commission, except that 3 members may
			 conduct a hearing under subsection (e).
				(6)VacanciesA
			 vacancy on the Commission shall be filled in the same manner in which the
			 original appointment was made not later than 30 days after the Commission is
			 given notice of the vacancy and shall not affect the power of the remaining
			 members to execute the duties of the Commission.
				(7)CompensationWhile serving on the business of the
			 Commission (including traveltime), a member of the Commission shall be entitled
			 to compensation at the per diem equivalent of the rate provided for level IV of
			 the Executive Schedule under section 5315 of title 5, United States Code; and
			 while so serving away from home and the member's regular place of business, a
			 member may be allowed travel expenses, as authorized by the Chairman of the
			 Commission.
				(8)Chair; vice
			 chairThe Comptroller General shall designate a member of the
			 Commission appointed under paragraph (1)(F), at the time of appointment of the
			 member as Chair and a member as Vice Chair for that term of appointment, except
			 that in the case of vacancy of the Chair or Vice Chair, the Comptroller General
			 may designate another member for the remainder of that member's term.
				(9)ExpensesEach
			 member of the Commission shall receive travel expenses and per diem in lieu of
			 subsistence in accordance with sections 5702 and 5703 of title 5, United States
			 Code.
				(10)Continuation of
			 operationSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
				(d)Director and
			 Staff; Experts and ConsultantsSubject to such review as the Comptroller
			 General deems necessary to assure the efficient administration of the
			 Commission, the Commission may—
				(1)employ and fix
			 the compensation of an Executive Director (subject to the approval of the
			 Comptroller General) and such other personnel (not to exceed 11) as may be
			 necessary to carry out its duties (without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service);
				(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
				(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Commission (without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5));
				(4)make advance,
			 progress, and other payments which relate to the work of the Commission;
				(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
				(6)prescribe such
			 rules and regulations as it deems necessary with respect to the internal
			 organization and operation of the Commission.
				Physicians
			 serving as personnel of the Commission may be provided a physician
			 comparability allowance by the Commission in the same manner as Government
			 physicians may be provided such an allowance by an agency under section 5948 of
			 title 5, United States Code, and for such purpose subsection (i) of such
			 section shall apply to the Commission in the same manner as it applies to the
			 Tennessee Valley Authority. For purposes of pay (other than pay of members of
			 the Commission) and employment benefits, rights, and privileges, all personnel
			 of the Commission shall be treated as if they were employees of the United
			 States Senate.(e)Powers of
			 commission
				(1)Hearings and
			 other activitiesFor the purpose of carrying out its duties, the
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines to be necessary to carry out its duties.
				(2)Studies by
			 GAOUpon the request of the Commission, the Comptroller General
			 of the United States shall conduct such studies or investigations as the
			 Commission determines to be necessary to carry out its duties.
				(3)Cost estimates by
			 Congressional Budget Office
					(A)The Director of
			 the Congressional Budget Office shall provide to the Commission, upon the
			 request of the Commission, such cost estimates as the Commission determines to
			 be necessary to carry out its duties.
					(B)The Commission
			 shall reimburse the Director of the Congressional Budget Office for expenses
			 relating to the employment in the office of the Director of such additional
			 staff as may be necessary for the Director to comply with requests by the
			 Commission under subparagraph (A).
					(4)Detail of federal
			 employeesUpon the request of the Commission, the head of any
			 Federal agency is authorized to detail, without reimbursement, any of the
			 personnel of such agency to the Commission to assist the Commission in carrying
			 out its duties. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
				(5)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
				(6)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as Federal agencies and shall, for
			 purposes of the frank, be considered a commission of Congress as described in
			 section 3215 of title 39, United States Code.
				(7)Obtaining
			 informationThe Commission may secure directly from any Federal
			 agency information necessary to enable it to carry out its duties, if the
			 information may be disclosed under section 552 of title 5, United States Code.
			 Upon request of the Chairman of the Commission, the head of such agency shall
			 furnish such information to the Commission.
				(8)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis such administrative support services as the Commission may
			 request.
				(9)PrintingFor
			 purposes of costs relating to printing and binding, including the cost of
			 personnel detailed from the Government Printing Office, the Commission shall be
			 deemed to be a committee of the Congress.
				(f)Reports
				(1)Initial
			 findingsNot later than 6 months after the date of the enactment
			 of this Act, the Commission shall submit to the Commissioner of Health Benefits
			 and to appropriate committees of Congress a report which contains a statement
			 of the initial findings of the Commission.
				(2)Initial
			 reportNot later than 18 months after the date of the enactment
			 of this Act, the Commission shall submit to such Commissioner and committees an
			 initial report which contains a detailed statement of its recommendations,
			 findings, and conclusions of the Commission.
				(3)Annual
			 reportSubsequently, the Commission shall annually submit to such
			 Commissioner and such committees a report containing such a statement.
				(4)Other
			 reportsThe Commission may
			 issue such other reports at such times as the Commission determines
			 appropriate.
				(5)Supermajority
			 requirementThe Commission shall not include in any report
			 submitted under this subsection a recommendation, finding, or conclusion unless
			 it has received the approval of at least 6 members of the Commission.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 fiscal year beginning with fiscal year 2009 such sums as are necessary to carry
			 out this section.
			
